DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on June 10, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHARLES A MARMOR II/               Supervisory Patent Examiner, Art Unit 3791                                    

                                                                                                                                                     Claim Objections
The line numbers referenced in the following Claim Objections are directed to the claims as presented in the Claim Appendix of the Appeal Brief filed June 10, 2021.
1 is objected to because of the following informalities: at line 14, “using at least one eye position parameter” should read --using the at least one eye position parameter-- and “at least one pupil area parameter” should read --the at least one pupil area parameter--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
the phrase “and at least one pupil area parameter” should be moved from line 14 to line 12 following the first occurrence of “parameter”
at line 17, “at least one eye position parameter” should read --the at least one eye position parameter-- and “at least one pupil area parameter” should read --the at least one pupil area parameter--. 
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
at line 4, “and VR screen” should read --and the VR screen--.
at line 18, “at least one eye position” should read --the at least one eye position--.
at line 19, “at least one pupil area” should read --the at least one pupil area--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., an abstract idea).

Per Step 2B, the claim does not appear to recite additional elements that amount to significantly more than the judicial exception. The additional elements are “presenting at least one visual stimulus to a subject which forms an optical target stimulus for at least one vergence test wherein the visual stimulus presented to the subject for at least one vergence test includes at least one of i) a monocular stimulus moving sinusoidally to simulate movement toward and away from the subject for smooth pursuit vergence testing, and ii) presenting the target at different simulated depths in a punctuated fashion for vergence step testing.” However, these elements are not “significantly more” because they are insignificant extra-solution activity in the form of data gathering. See MPEP 2106.05(g). Therefore, 
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Regarding claim 2, the claim recites the additional elements of “two cameras for recording eye movement at least at 60 Hz are provided for obtaining objective physiologic responses of the subject based upon each of the visual stimulus presented to the subject; and wherein a VR screen is provided and is configured to present each said visual stimulus to the subject.” However, these elements are not “significantly more” because they are well-known machines implemented in a step of insignificant extra-solution activity in the form of data gathering. See MPEP 2106.05(b).
Regarding claim 3, the claim recites the additional elements of “a laptop is provided with a head mounted goggle based stimulus generating eye tracking unit coupled to the laptop, the unit including the VR screen and the two cameras for recording eye movement.” However, these elements are not “significantly more” because a laptop is a generic computer, and the unit is a VR screen and two cameras which were discussed above as well-known machines being implemented in a step of insignificant extra-solution activity in the form of data gathering. See MPEP 2106.05(b).
Regarding claim 4, the claim recites “wherein the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect abnormalities in a subject’s measured vergence angle in smooth pursuit vergence testing, and abnormalities in a subject’s measured 
Regarding claim 5, the claim recites the additional element of “wherein the visual stimulus presented to the subject includes a monocular stimulus moving sinusoidally to simulate movement toward and away from the subject at midline at 0.1 Hz.” However, this element is not “significantly more” because it simply further limits insignificant extra-solution activity in the form of data gathering. Therefore, this element does not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception. See MPEP 2106.05(g).
Regarding claim 6, the claim recites “the at least one eye position parameter includes a total change of angular position of the left and right eyes of the subject throughout each vergence test.” However, this claim limitation simply further limits an abstract idea. This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. Per Prong 2 of Step 2A, the above-recited claim language does not integrate the abstract idea into a practical application. That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter. Instead, the claim language appears to be a way of screening for the presence of mTBI in a subject, and diagnosis in the absence of “treatment” or “prophylaxis” limitations does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(2).

Regarding claim 9, the claim recites “the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect diminished coordination between ocular convergence and pupil responses.” However, this claim limitation simply further limits an abstract idea. This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. Per Prong 2 of Step 2A, the above-recited claim language does not integrate the abstract idea into a practical application. That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter. Instead, the claim language appears to be a way of screening for the presence of mTBI in a subject, and diagnosis in the absence of “treatment” or “prophylaxis” limitations does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(2).
Claim 10 is directed to a process and therefore meets one of the statutory categories of invention defined by 35 U.S.C. 101.  Per Step 2A, Prong 1, claim 10 recites limitations that are directed to abstract ideas.  The claim recites  “obtaining objective physiologic responses of the subject based upon 
Per Step 2B, the claim does not appear to recite additional elements that amount to significantly more than the judicial exception. The additional elements are “presenting at least one visual stimulus to a subject which forms an optical target stimulus for at least one vergence test, wherein the visual stimulus presented to the subject for at least one vergence test includes at least one of i) a monocular stimulus moving sinusoidally to simulate movement toward and away from the subject for smooth pursuit vergence testing, and ii) presenting the target at different simulated depths in a punctuated fashion for vergence step testing.” However, these elements are not “significantly more” because they are insignificant extra-solution activity in the form of data gathering. Therefore, these elements do not 
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 10 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim 11 is directed to an apparatus and therefore meets one of the statutory categories of invention defined by 35 U.S.C. 101.  Per Step 2A, Prong 1, claim 11 recites limitations that are directed to abstract ideas.  The claim recites “obtaining objective physiologic responses of the subject based upon each of the visual stimulus presented to the subject in each vergence test, wherein the objective physiologic responses for each vergence test include at least one eye position parameter and at least one pupil area parameter, wherein the at least one eye position parameter includes a total change of angular position of the left and right eyes of the subject throughout each vergence test, and wherein the at least one pupil area parameter includes a total change of area of the left and right eyes of the subject throughout each vergence test” and “using at least one eye position parameter including the total change of angular position and at least one pupil area parameter includes the total change of area to screen for the presence of mTBI of the subject.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be methods of organizing human activity or mental processes which can be performed in the human mind (including observation, evaluation, judgement and opinion) performed with the aid of pen and paper.  Other than the recitations of a camera and computer, nothing in the claim elements precludes the steps from being performed in the human mind.  Additionally, the mere nominal recitation of a generic computer or generic computer 
Per Step 2B, the claim does not appear to recite additional elements that amount to significantly more. The additional elements are “a VR screen configured to selectively present a visual stimulus which is visible to a subject and wherein the visual stimulus forms an optical target stimulus for at least one vergence test, and the VR screen selectively displays two vergence tests including i) a smooth pursuit vergence testing wherein a monocular optical target stimulus moves sinusoidally to simulate movement toward and away from the subject, and ii) vergence step testing wherein the optical target stimulus is presented at different simulated depths in a punctuated fashion;” “at least one camera recording eye movement of the subject and forming a data acquisition unit for obtaining objective physiologic responses of the subject,” and “a computer including a controller configured for using at least one eye position parameter including the total change of angular position and at least one pupil area parameter including the total change of area to screen for the presence of mTBI of the subject.” However, these elements are not “significantly more” because they are well-known machines, generic computers/machines, and/or specially programmed machines implemented in a step of insignificant extra-solution activity in the form of data gathering and/or implementing the judicial exception of an abstract idea by use of conventional computer functions. See MPEP 2106.05(b) and MPEP 2106.05(g).
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that 
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Regarding claim 12, the claim recites “wherein two of the cameras are provided for recording eye movement, each camera operating at least at 60 Hz for obtaining objective physiologic responses of the subject based upon each of the visual stimulus presented to the subject.” However, these elements are not “significantly more” because they are well-known machines, generic computers/machines, and/or specially programmed machines implemented in a step of insignificant extra-solution activity in the form of data gathering. See MPEP 2106.05(b) and MPEP 2106.05(g).
Regarding claim 14, the claim recites “wherein the controller is part of a laptop and wherein a head mounted goggle based stimulus generating eye tracking unit is coupled to the laptop, and wherein the unit includes the VR screen and the two cameras for recording eye movement.” However, these elements are not “significantly more” because they are well-known machines, generic computers/machines, and/or specially programmed machines implemented in a step of insignificant extra-solution activity in the form of data gathering. See MPEP 2106.05(b) and MPEP 2106.05(g).
Regarding claim 15, the claim recites “wherein at least one of the visual stimulus presented to the subject during smooth pursuit vergence testing is presented to the subject at midline at 0.1 Hz.” However, this element is not “significantly more” because it simply further limits insignificant extra-solution activity in the form of data gathering. Therefore, this element does not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception. See MPEP 2106.05(g).
Regarding claim 18, the claim recites “wherein the objective physiologic responses for each test include parameters for the subject while at least one of the visual stimulus is simulated moving toward 
Regarding claim 19, the claim recites “wherein the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect abnormalities in a subject’s measured vergence angle in smooth pursuit vergence testing, and abnormalities in a subject’s measured pupil constriction in smooth pursuit vergence testing.” These claim limitations simply further limit an abstract idea. This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. Per Prong 2 of Step 2A, the above-recited claim language does not integrate the abstract idea into a practical application. That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter. Instead, the claim language appears to be a way of screening for the presence of mTBI in a subject, and diagnosis in the absence of “treatment” or “prophylaxis” limitations does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(2).
Regarding claim 20, the claim recites “wherein the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect diminished coordination between ocular convergence and pupil responses.” These claim limitations simply further limit an abstract idea. This claim language, under the broadest, reasonable interpretation, encompasses subject 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 11 recite the limitation “total change of area […] throughout each vergence test.” “Total change” would imply a tallied result at the end, but “throughout” implies results at multiple time points. For examination purposes, this limitation is interpreted as meaning change of area results at multiple time points.
Claims 6, 10, and 11 recite the limitation “total change of angular position […] throughout each vergence test.” “Total change” would imply a tallied result at the end, but “throughout” implies results 
Claims 2-6 and 8-9 are rejected by virtue of their dependence on claim 1.
Claims 12, 14, and 18-20 are rejected by virtue of their dependence on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0007119 A1, hereinafter Cornsweet, in view of US 2016/0262608 A1, hereinafter Krueger.
Regarding claim 1, Cornsweet teaches an objective screening of mTBI (see at least paragraphs [0006-0008], [0029], [0037-0038], [0046-0047], and [0153-0207]) using at least one eye position parameter and at least one pupil area parameter obtained by monitoring eye movement and pupil response to visual stimulus. The screening method comprises the steps of presenting at least one visual 2)  as an alternative means of monitoring changes in pupil size.); and using at least one eye position parameter and at least one pupil area parameter to screen for the presence of mTBI of the subject (see at least paragraphs [0038], [0046-0047], [0060], [0083], [0157], [0177-0178], and [0197-0200]).
	Regarding claim 2, Cornsweet teaches using a portable device [0050] and recording eye movement using two cameras (cameras 114, abstract, paragraphs [0007], [0029], [0051], [0052], [0062]) at least at 60 Hz  (paragraphs [0058], monocular sampling rates and binocular sampling rates, [0059]) are provided for obtaining objective physiologic responses of the subject based upon each of the visual stimulus presented to the subject; and wherein a VR screen is provided that is configured to present each said visual stimulus to the subject (display 106, abstract, paragraph [0058] stimulus presentation 
	Regarding claim 3, Cornsweet as modified by Krueger teaches the objective screening of mTBI according to claim 2, wherein a laptop is provided (Cornsweet, [0061]; Krueger [0281]) with a head mounted goggle based stimulus generating eye tracking unit coupled to the laptop (Cornsweet, Fig. 1, device 100; Krueger, Figs. 1-2), the unit including the VR screen (Cornsweet, display 106; Krueger 206/207) and the two cameras for recording eye movement (Cornsweet, cameras 114; Krueger 210/211).
	Regarding claim 4, Cornsweet as modified by Krueger teaches the objective screening of mTBI according to claim 1, wherein the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect abnormalities in a subject’s measured vergence angle in smooth pursuit vergence testing (Cornsweet, [0083], [0198]), and abnormalities in a subject’s measured pupil constriction in smooth pursuit vergence testing (Cornsweet, [0083], [0197]).
	Regarding claim 5, Cornsweet as modified by Krueger teaches the objective screening of mTBI according to claim 1, wherein the visual stimulus presented to the subject includes a monocular stimulus moving sinusoidally to simulate movement toward and away from the subject at midline (Cornsweet, see at least paragraphs [0006], [0007], [0029], [0037], [0083]).
0.1 Hz (emphasis added).
	However, Krueger further teaches 0.1 Hz movement cycles for ocular reflex testing (Krueger, para [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Cornsweet as currently modified such that the visual stimulus moves sinusoidally to simulate movement toward and away from the subject at 0.1 Hz, as further taught by Krueger, in order to measure ocular reflexes at typical measurement frequencies (Krueger, [0046]).
	Regarding claim 6, Cornsweet as modified by Krueger teaches the objective screening of mTBI according to claim 1, wherein the at least one eye position parameter includes a total change of angular position of the left and right eyes of the subject throughout each vergence test (Cornsweet, para [0083], [0197], [0198], [0199], [0200]).
	Regarding claim 8, Cornsweet as modified by Krueger teaches the objective screening of mTBI according to claim 1, wherein the objective physiologic responses for each vergence test include parameters for the subject while at least one said visual stimulus is simulated moving toward the subject and parameters for the subject while at least one said visual stimulus is simulated moving away from the subject (Cornsweet, [0083], visual stimulus is moved toward the patient and back from the patient, [0197], [0198], [0199], [0200]).
	Regarding claim 9, Cornsweet as modified by Krueger teaches the objective screening of mTBI according to claim 1, wherein the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect diminished coordination between ocular convergence and pupil responses (Cornsweet, [0082], [0083], [0197]).
2)  as an alternative means of monitoring changes in pupil size.); and using at least one eye position parameter and at least one pupil area parameter to screen for the 

	Regarding claim 11, Cornsweet teaches a portable objective screening platform for mTBI screening (see at least paragraphs [0038], [0046-0050], [0153], [0157], and [0200]) comprising: A screen configured to selectively present a visual stimulus which is visible to a subject (Fig. 1, display 106 of device 100) and wherein the visual stimulus forms an optical target stimulus for at least one vergence test (see at least paragraph [0083]), the screen selectively displays two vergence tests including i) a smooth pursuit vergence testing wherein a monocular optical target stimulus moves sinusoidally to simulate movement toward and away from the subject, and ii) vergence step testing wherein the optical target stimulus is presented at different simulated depths in a punctuated fashion (Examiner’s note: “displays […]” is functional or intended use language; however, the display disclosed in Cornsweet is capable of selectively displaying two vergence tests including i) a smooth pursuit vergence testing wherein a monocular optical target stimulus moves sinusoidally to simulate movement toward and away from the subject, and ii) vergence step testing wherein the optical target stimulus is presented at different simulated depths in a punctuated fashion (see at least paragraphs [0065] and [0135-0140])); At least one camera recording eye movement of the subject and forming a data acquisition unit for obtaining objective physiologic responses of the subject based upon each of the visual stimulus presented to the subject in each vergence test (cameras 114, paragraphs [0007], [0029], [0052]), wherein the objective physiologic responses for each vergence test include at least one eye position parameter (see at least paragraphs [0037], [0039], [0058], [0059], [0060], [0063], [0083], [0197], [0198], [0200]) and at least one pupil area parameter (changes in pupil size throughout each test including Fourier amplitude changes, see at least paragraphs [0039], [0046-0048],  [0062-0063], [0079] and [0197].  While many of the cited teachings relate to changes in pupil diameter, it would have been 2)  as an alternative means of monitoring changes in pupil size.), wherein the at least one eye position parameter includes a total change of angular position of the left and right eyes of the subject throughout each vergence test (see at least paragraphs [0083], [0197], [0198], [0199], and [0200]); and a computer including a controller (see at least paragraphs [0006], [0007], [0029], [0037], [0048], [0052], [0061] configured for using at least one eye position parameter including the total change of angular position and at least one pupil area parameter to screen for the presence of mTBI of the subject.
	Cornsweet does not expressly teach that the screen is a VR screen.  Krueger teaches a portable objective screening platform including a head worn virtual reality unit (see at least Figure 1) that can be used to perform virtual reality vergence, smooth pursuit and sawtooth testing (see at least paragraphs [0220] and [0268]), as well as pupillometry measurements (see at least paragraphs [0275-0276]) for diagnosis of TBI and concussion (see at least paragraphs [0349] and [0355]).  The portable testing device includes a pair of VR screens 206 and 207 configured to selectively present visual stimulus to a subject; a pair of cameras 210 and 211 for recording eye movement of the subject and forming a data acquisition unit for obtaining objective physiologic responses; and a computer (paragraph [0281]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to use a VR device similar to that of Krueger as the portable device used to perform the testing and diagnosis of Cornsweet in order to allow for stimulus and eye tracking in a wide variety of directions and patterns while allowing the sensors to lock on to the subject’s eye (see Krueger [0140]).	
Regarding claim 12, Cornsweet as modified by Krueger teaches the objective screening platform for mTBI screening according to claim 11, wherein each camera operates at least at 60 Hz for obtaining objective physiologic responses of the subject based upon each of the visual stimulus presented to the 
	Regarding claim 14, Cornsweet as modified by Krueger teaches the objective screening platform for mTBI screening according to claim 12, wherein the controller is part of a laptop (Cornsweet, paragraph [0061]; Krueger [0281]) and wherein a head mounted goggle based stimulus generating eye tracking unit coupled to the laptop (Cornsweet, Fig. 1, device 100; Krueger Figs 1-2), and wherein the unit includes the VR screen (Cornsweet, display 106; Krueger 206/207) and the two cameras for recording eye movement (Cornsweet, cameras 114; Krueger 210/211).
	Regarding claim 15, Cornsweet as modified by Krueger teaches the objective screening platform for mTBI screening according to claim 11, wherein at least one of the visual stimulus presented to the subject during smooth pursuit vergence testing is presented to the subject at midline at 0.1 Hz (Examiner’s note: this limitation is a functional limitation, and the device 11 disclosed in Cornsweet is capable of performing the claimed function of presenting the visual stimulus to the subject at midline at 0.1 Hz during smooth pursuit vergence testing). Krueger further teaches 0.1 Hz movement cycles for ocular reflex testing (Krueger, para [0046]).
	Regarding claim 18, Cornsweet as modified by Krueger teaches the objective screening platform for mTBI screening according to claim 11, wherein the objective physiologic responses for each test include parameters for the subject while at least one of the visual stimulus is simulated moving toward the subject and parameters for the subject while at least one of the visual stimulus is simulated moving away from the subject (Cornsweet, paragraphs [0083], visual stimulus is moved toward the patient and back from the patient, [0197], [0198], [0199], [0200]).
	Regarding claim 19, Cornsweet as modified by Krueger teaches the objective screening platform for mTBI screening according to claim 11, wherein the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect abnormalities in a subject’s measured 
	Regarding claim 20, Cornsweet as modified by Krueger teaches the objective screening platform for mTBI screening according to claim 11, wherein the screening for the presence of mTBI of the subject includes evaluation of objective physiologic responses to detect diminished coordination between ocular convergence and pupil responses (Cornsweet, paragraphs [0082], [0083], [0197]).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-6, 8-12, 14, 15, and 18-20 under 35 USC 103 as unpatentable over Krueger in view of Medberry and/or Cornsweet have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Applicant's arguments regarding the 112 rejection of claims 1-6, 8-12, 14, 15, and 18-20 have been fully considered but they are not persuasive. Applicant argues that “there is absolutely no inconsistency in the claim language to those of any familiarity in the art.” Applicant has provided no evidence to support this contention.  We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736F.2d 699, 705 (Fed. Cir. 1984).  The claim language remains indefinite for the reasons set forth in the rejections under 35 USC 112(b) hereinabove.
Applicant’s arguments regarding the 112 rejection of claims 11, 12, 14, 15, and 18-20 pertaining to the VR screen have been fully considered and are persuasive.  However, a claim objection has been set forth requesting modification of the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/D.M.W./Examiner, Art Unit 3791